DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 2009-219574 A, referencing a machine translation thereof provided with this Office Action) in view of Taniguchi (US 2005/0234199 A1).
	Regarding claim 1, Kawada discloses a sticky cleaner comprising a pressure-sensitive adhesive tape having an adhesive face on a first face of a substrate (“cleaning adhesive tape roll” 1: e.g. Fig. 1, 2; ¶¶ [0011] – [0065]), wherein 
	the pressure-sensitive adhesive tape constitutes a pressure-sensitive adhesive tape roll wound with the adhesive face on the outside (e.g. Fig. 1; ¶¶ [0011], [0033]), 
	on the first face of the substrate, the pressure-sensitive adhesive tape has a first layer formed of a pressure-sensitive adhesive and a second layer formed of a viscoelastic material (“pressure-sensitive adhesive layer” 4 and “spacer layer” 5, respectively: e.g. Fig. 1, 2; ¶¶ [0011] – [0015], [0017], [0020], [0022] – [0029], [0037] – [0042], [0045], [0057] – [0059], [0062] – [0065]), 
	the first and second layers are formed directly on the first face of the substrate (e.g. Fig. 2; ¶¶ [0011], [0022], [0042], [0052], [0059]), 
	the first layer is a rubber-based pressure-sensitive adhesive layer (“SIS (styrene-isoprene-styrene)-based pressure-sensitive adhesive layer”: e.g. ¶¶ [0011] – [0014], [0017], [0018], [0020], [0022], [0024], [0025], [0028], [0029], [0036] – [0041], [0045], [0058], [0059], [0062], [0063]), 
	the adhesive face comprises a first section where the first layer is exposed and a second section where the second layer is exposed (e.g. Fig. 2; ¶ [0022]), 
	the second section protrudes further out of the pressure-sensitive adhesive tape roll, relative to the first section (e.g. Fig. 2; ¶¶ [0022], [0037]).
	Although Kawada does not explicitly state the pressure-sensitive adhesive tape roll exhibits an unwinding force F0 at 0 °C and an unwinding force F30 at 30 °C, F0 being 1 times or more and up to 10 times F30, or the unwinding force F30 being 0.3 N/150 mm or greater, Kawada discloses the composition of the first layer as well as the respective thicknesses, widths, and shapes of the first and second layers are arbitrarily chosen so as to meet desired specifications (e.g. ¶¶ [0038] – [0042]).  Accordingly, Kawada acknowledges the unwinding force may be optimized to achieve a desired result.  One of ordinary skill in the art would have appreciated unwinding force of an adhesive composition generally increases with increasing temperature as the composition becomes tackier, particularly as temperature approaches and then exceeds the glass transition temperature (Taniguchi indicates these effects with respect to rubber elasticity: e.g. ¶¶ [0052] – [0056], [0063], [0074], [0090], [0091], [0100], [0101]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Kawada’s sticky cleaner such that the pressure-sensitive adhesive tape roll exhibits an unwinding force F0 at 0 °C and an unwinding force F30 at 30 °C, F0 being 1 times or more and up to 10 times F30, or the unwinding force F30 being 0.3 N/150 mm or greater in order to provide a sticky cleaner with desired adhesive characteristics.
	Although Kawada is not explicit as to (I) the viscoelastic material forming the second layer being an acrylic viscoelastic material comprising an acrylic block copolymer as its base polymer, the acrylic block copolymer being essentially free of monomer units other than alkyl(meth)acrylate units, or (II) the second layer has a cross-sectional area A (mm2) in the width direction of the pressure-sensitive adhesive tape and a percent (%) weight R of the elastomer content in the second layer, where a product of the numerical value A and the numerical value R equals to or is less than 2.5, these features would have been obvious in view of Taniguchi.
	With respect to (I), Taniguchi discloses viscoelastic materials, notably acrylic viscoelastic materials comprising an acrylic block copolymer as its base polymer and which is essentially free of monomer units other than alkyl(meth)acrylate units (e.g. ¶¶ [0009] – [0244]).
	Taniguchi is considered to read on acrylic block copolymers essentially free of monomer units other than alkyl(meth)acrylate units since the instant specification permits other monomer units in amounts of less than 1% by weight (e.g. ¶ [0092]), and Taniguchi discloses monomer units other than alkyl(meth)acrylate units in an overlapping range or otherwise being optional inclusions (e.g. ¶¶ [0030], [0064], [0102] – [0111]).
	Taniguchi discloses the acrylic viscoelastic material may be used as a base polymer of an adhesive (e.g. ¶ [0243]) and is advantageous for its flexibility, compression set, i.e. ability to recover after strain is applied, and mechanical strength (e.g. ¶¶ [0009], [0011], [0062], [0064], [0068], [0097], [0206], [0211], [0212], [0241], [0260], [0261]).  Flexibility is relevant in view of Kawada’s wound roll as described above, and compression set is relevant in that it allows for compression and recovery needed to allow active control in the amount of dust collected based on applied force (Kawada requires such control: e.g. ¶¶ [0022], [0027], [0037]).  Kawada also seeks sticky cleaners with strong stretching strength (e.g. ¶ [0007]), so Taniguchi’s mechanical strength would have been observed to contribute thereto.  That is, Kawada discloses the second layer requires rubber elasticity in order to elevate the first layer from a floor surface even under force (e.g. ¶¶ [0015], [0027], [0037], [0040]) and is based on an adhesive composition (e.g. ¶¶ [0014], [0026], [0040]), thereby inviting one of ordinary skill in the art to consider Taniguchi’s disclosure.
	Accordingly, it would have been obvious to modify Kawada’s viscoelastic material forming the second layer being an acrylic viscoelastic material comprising an acrylic block copolymer as its base polymer, the acrylic block copolymer being essentially free of monomer units other than alkyl(meth)acrylate units, as Taniguchi suggests, the motivation being to provide the strong stretching strength Taniguchi seeks while also ensuring a flexibility and compression set allowing for use in a wound roll that allows for control of dust collection.
	With respect to (II), Kawada discloses the second layer has a cross-sectional area A (mm2) in the width direction of the pressure-sensitive adhesive tape of 0.018 mm2 to 0.06 mm2 (the multiplicative product of the thickness T2 and width W2 of the “spacer layer” 5: e.g. ¶ [0041]).  Taniguchi discloses the elastomer content of a composition for modifying Kawada’s second layer includes 0.5% by weight to 99.5% by weight of elastomer content (content of the acrylic block copolymer or other thermoplastic elastomer: e.g. ¶ [0030]), this range corresponding to the claimed numerical value R.  Thus, when making a modification to Kawada as discussed above, a product of the numerical value A and the numerical value R is 0.009 to 5.97, which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 2, in addition to the limitations of claim 1, Taniguchi discloses the acrylic block copolymer for modifying Kawada’s second layer comprises a soft segment and a hard segment (per the blocks having differing glass transition temperatures: e.g. ¶¶ [0052] – [0056], [0074], [0090], [0093], [01000]), with the soft segment comprising a monomer unit derived from n-butyl acrylate (e.g. ¶¶ [0023] – [0026], [0033], [0080], [0089], [0097], [0246]).  
	Regarding claim 3, in addition to the limitations of claim 1, Taniguchi discloses the acrylic viscoelastic material for modifying Kawada’s second layer comprises a filler (e.g. ¶¶ [0029], [0032], [0204] – [0207], [0212], [0223], [0224], [0230], [0235]).
	Regarding claim 4, in addition to the limitations of claim 3, Taniguchi discloses the filler comprises a pigment (e.g. ¶¶ [0224], [0230], [0235]).
	Regarding claim 5, in addition to the limitations of claim 1, Kawada discloses a plurality of the second sections are formed, separated by spaces in the width direction (“minute gap” G: e.g. Fig. 2; ¶ [0042]).
	Regarding claim 6, in addition to the limitations of claim 1, Kawada discloses the second section is formed in a line running in the length direction of the pressure-sensitive adhesive tape (“stripe shape”: e.g. ¶¶ [0013], [0025], [0038], [0042]).  
	Regarding claim 7, in addition to the limitations of claim 1, Kawada discloses lines of the second layer are placed, running in the length direction of the pressure-sensitive adhesive tape, separated by spaces in the width direction of the pressure-sensitive adhesive tape (“stripe shape”: e.g. ¶¶ [0013], [0025], [0038], [0042]).  
	Regarding claim 8, Kawada discloses sticky cleaner comprising a pressure-sensitive adhesive tape having an adhesive face on a first face of a substrate (“cleaning adhesive tape roll” 1: e.g. Fig. 1, 2; ¶¶ [0011] – [0065]), wherein 
	the pressure-sensitive adhesive tape constitutes a pressure-sensitive adhesive tape roll wound with the adhesive face on the outside (e.g. Fig. 1; ¶¶ [0011], [0033]), 
	on the first face of the substrate, the pressure-sensitive adhesive tape has a first layer formed of a pressure-sensitive adhesive and a second layer formed of a viscoelastic material (“pressure-sensitive adhesive layer” 4 and “spacer layer” 5, respectively: e.g. Fig. 1, 2; ¶¶ [0011] – [0015], [0017], [0020], [0022] – [0029], [0037] – [0042], [0045], [0057] – [0059], [0062] – [0065]), 
	the first and second layers are formed directly on the first face of the substrate (e.g. Fig. 2; ¶¶ [0011], [0022], [0042], [0052], [0059]), 
	the first layer is a rubber-based pressure-sensitive adhesive layer (“SIS (styrene-isoprene-styrene)-based pressure-sensitive adhesive layer”: e.g. ¶¶ [0011] – [0014], [0017], [0018], [0020], [0022], [0024], [0025], [0028], [0029], [0036] – [0041], [0045], [0058], [0059], [0062], [0063]), 
	the adhesive face comprises a first section where the first layer is exposed and a second section where the second layer is exposed (e.g. Fig. 2; ¶ [0022]), 
	the second section protrudes further out of the pressure-sensitive adhesive tape roll, relative to the first section (e.g. Fig. 2; ¶¶ [0022], [0037]), 
	a plurality of the second layers are formed in lines running in the length direction of the pressure-sensitive adhesive tape, separated by spaces in the width direction of the pressure sensitive adhesive tape, each of the lines has a width W2 of 0.3 mm or greater and 0.6 mm or less and has a thickness T2 of 60 µm or greater and 100 µm or less (e.g. Fig. 1, 2; ¶¶ [0013], [0025], [0038], [0040] – [0043]).
	Kawada’s width W2 and thickness T2 lie within the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Although Kawada does not explicitly state the pressure-sensitive adhesive tape roll exhibits an unwinding force F0 at 0 °C and an unwinding force F30 at 30 °C, F0 being 1 times or more and up to 10 times F30, or the unwinding force F30 being 0.3 N/150 mm or greater, Kawada discloses the composition of the first layer as well as the respective thicknesses, widths, and shapes of the first and second layers are arbitrarily chosen so as to meet desired specifications (e.g. ¶¶ [0038] – [0042]).  Accordingly, Kawada acknowledges the unwinding force may be optimized to achieve a desired result.  One of ordinary skill in the art would have appreciated unwinding force of an adhesive composition generally increases with increasing temperature as the composition becomes tackier, particularly as temperature approaches and then exceeds the glass transition temperature (Taniguchi indicates these effects with respect to rubber elasticity: e.g. ¶¶ [0052] – [0056], [0063], [0074], [0090], [0091], [0100], [0101]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Kawada’s sticky cleaner such that the pressure-sensitive adhesive tape roll exhibits an unwinding force F0 at 0 °C and an unwinding force F30 at 30 °C, F0 being 1 times or more and up to 10 times F30, or the unwinding force F30 being 0.3 N/150 mm or greater in order to provide a sticky cleaner with desired adhesive characteristics.
	Although Kawada is not explicit as to (I) the viscoelastic material forming the second layer being an acrylic viscoelastic material comprising an acrylic block copolymer as its base polymer, or (II) the second layer has a cross-sectional area A (mm2) in the width direction of the pressure-sensitive adhesive tape and a percent (%) weight R of the elastomer content in the second layer, where a product of the numerical value A and the numerical value R equals to or is less than 2.5, these features would have been obvious in view of Taniguchi.
	With respect to (I), Taniguchi discloses viscoelastic materials, notably acrylic viscoelastic materials comprising an acrylic block copolymer as its base polymer (e.g. ¶¶ [0009] – [0244]).
	Taniguchi discloses the acrylic viscoelastic material may be used as a base polymer of an adhesive (e.g. ¶ [0243]) and is advantageous for its flexibility, compression set, i.e. ability to recover after strain is applied, and mechanical strength (e.g. ¶¶ [0009], [0011], [0062], [0064], [0068], [0097], [0206], [0211], [0212], [0241], [0260], [0261]).  Flexibility is relevant in view of Kawada’s wound roll as described above, and compression set is relevant in that it allows for compression and recovery needed to allow active control in the amount of dust collected based on applied force (Kawada requires such control: e.g. ¶¶ [0022], [0027], [0037]).  Kawada also seeks sticky cleaners with strong stretching strength (e.g. ¶ [0007]), so Taniguchi’s mechanical strength would have been observed to contribute thereto.  That is, Kawada discloses the second layer requires rubber elasticity in order to elevate the first layer from a floor surface even under force (e.g. ¶¶ [0015], [0027], [0037], [0040]) and is based on an adhesive composition (e.g. ¶¶ [0014], [0026], [0040]), thereby inviting one of ordinary skill in the art to consider Taniguchi’s disclosure.
	Accordingly, it would have been obvious to modify Kawada’s viscoelastic material forming the second layer being an acrylic viscoelastic material comprising an acrylic block copolymer as its base polymer, the acrylic block copolymer being essentially free of monomer units other than alkyl(meth)acrylate units, as Taniguchi suggests, the motivation being to provide the strong stretching strength Taniguchi seeks while also ensuring a flexibility and compression set allowing for use in a wound roll that allows for control of dust collection.
	With respect to (II), Kawada discloses the second layer has a cross-sectional area A (mm2) in the width direction of the pressure-sensitive adhesive tape of 0.018 mm2 to 0.06 mm2 (the multiplicative product of the thickness T2 and width W2 of the “spacer layer” 5: e.g. ¶ [0041]).  Taniguchi discloses the elastomer content of a composition for modifying Kawada’s second layer includes 0.5% by weight to 99.5% by weight of elastomer content (content of the acrylic block copolymer or other thermoplastic elastomer: e.g. ¶ [0030]), this range corresponding to the claimed numerical value R.  Thus, when making a modification to Kawada as discussed above, a product of the numerical value A and the numerical value R is 0.009 to 5.97, which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 9, in addition to the limitations of claim 8, Taniguchi discloses the acrylic block copolymer for modifying Kawada’s second layer comprises a soft segment and a hard segment (per the blocks having differing glass transition temperatures: e.g. ¶¶ [0052] – [0056], [0074], [0090], [0093], [01000]), with the soft segment comprising a monomer unit derived from n-butyl acrylate (e.g. ¶¶ [0023] – [0026], [0033], [0080], [0089], [0097], [0246]).  
	Regarding claim 10, in addition to the limitations of claim 8, Taniguchi discloses the acrylic viscoelastic material for modifying Kawada’s second layer comprises a filler (e.g. ¶¶ [0029], [0032], [0204] – [0207], [0212], [0223], [0224], [0230], [0235]).
	Regarding claim 11, in addition to the limitations of claim 10, Taniguchi discloses the filler comprises a pigment (e.g. ¶¶ [0224], [0230], [0235]).
	Regarding claim 12, in addition to the limitations of claim 8, Kawada discloses the sticky cleaner has cut holes running in a direction intersecting the length direction of the pressure-sensitive adhesive tape (“cut” 24: e.g. Fig. 1; ¶ [0043]).  
	Regarding claim 13, in addition to the limitations of claim 8, Kawada discloses the sticky cleaner has an area provided with an anti-rail-drawing portion where the pressure-sensitive adhesive tape exhibits reduced adhesiveness (“dry edge portions” 25: e.g. Fig. 1, 2; ¶ [0044]).
	Although Kawada is not explicit as to the area being up to one fourth its circumference inward from the winding end edge of the pressure-sensitive adhesive tape, Kawada states the width, and therefore the area, provides no adhesiveness and can be arbitrarily sized (e.g. ¶ [0044]) and thus contributes to the effect of anti-rail-drawing (“rail pulling” is described with respect to adhesive strength: e.g. ¶¶ [0022], [0026], [0029]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the area to be up to one fourth its circumference inward from the winding end edge of the pressure-sensitive adhesive tape in order to provide a sticky cleaner with suitable anti-rail-drawing properties.
	Regarding claim 14, in addition to the limitations of claim 8, Taniguchi discloses the composition for modifying Kawada’s second layer comprises an oligomer, e.g. an acrylic oligomer (e.g. ¶¶ [0230], [0231], [0233]).
	Regarding claim 15, although Taniguchi is not explicit as to the composition for modifying Kawada’s second layer including an amount of the oligomer which is 10 parts by weight or greater and 80 parts by weight or less based on 100 parts by weight of the base polymer, Taniguchi states the oligomer may be added as needed to attain a desired flexibility (“According to demand” where it is understood the amount of inclusion dictates the extent to which flexibility is further imparted: e.g. ¶ [0230])
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the second layer to include an amount of the oligomer which is 10 parts by weight or greater and 80 parts by weight or less based on 100 parts by weight of the base polymer in order to provide a second layer with suitable flexibility.
	Regarding claim 16, in addition to the limitations of claim 14, Taniguchi discloses the acrylic block copolymer has a number average molecular weight of 30,000 to 500,000 and a ratio Mw/Mn of 1 to 1.8 (e.g. ¶¶ [0016], [0017], [0049], [0050], [0077], [0095], [0126]), i.e. a weight average molecular weight of at least 30,000.  Since an oligomer is generally understood to be a lower molecular weight version of a polymer, it follows Taniguchi’s oligomer has a weight average molecular weight (Mw) of 30,000 or less, which encompasses the claimed range.
	“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 17, in addition to the limitations of claim 8, Taniguchi discloses the viscoelastic material for modifying Kawada’s second layer is essentially free of a plasticizer (e.g. ¶ [0230] identifies flexibilizers as being optional, and ¶ [0231] places plasticizers into the category of flexibilizers).
	Regarding claim 18, in addition to the limitations of claim 10, Taniguchi discloses a percent weight of the filler for modifying Kawada’s second layer is 0.01% or higher and 75% or lower (“0.01 parts by weight to 300 parts by weight of the inorganic filler (F) on the basis of 100 parts by weight of the acrylic block copolymer (A)”: e.g. ¶ [0032]).
	Taniguchi’s percent weight of filler encompasses the claimed range. “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781